Exhibit 10.2

JOINDER TO SETTLEMENT AGREEMENT

This Joinder to Settlement Agreement (“Joinder to Settlement Agreement”) is made
on this August 25, 2006 (the “Effective Date”) by and among Consolidated
Container Holdings LLC (“CCH”), a limited liability company organized and
existing under the laws of the State of Delaware, Consolidated Container Company
LLC (“CCC LLC”), a limited liability company organized and existing under the
laws of the State of Delaware, Consolidated Container Company LP (“CCC LP”), a
limited partnership organized and existing under the laws of the State of
Delaware, and Dean Foods Company (“Dean Foods”), a corporation organized and
existing under the laws of the State of Delaware.

WHEREAS, CCH, CCC LP and Dean Foods entered into the Settlement Agreement dated
August 22, 2006 (the “Settlement Agreement”). Capitalized terms not otherwise
defined herein shall have the meaning ascribed to them in the Settlement
Agreement.

WHEREAS, CCC LLC, as an Affiliate of CCH and CCC LP, will benefit from the
Settlement Agreement and is joining such agreement as described herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, the parties hereto agree as follows:

1. Joinder to Settlement Agreement. CCC LLC hereby agrees to be become a party
to the Settlement Agreement for all purposes thereunder to the same extent that
CCC LP is a party thereto, as though a party thereto since the date of the
Settlement Agreement, including, without limitation, as a CCH Related Party, but
excluding the references to CCC LP in BACKGROUND section 2. Without limiting the
foregoing, for the avoidance of doubt, the parties hereto agree that (a) the
Dean Related Parties’ waiver and release in Section 2 “Mutual Waiver and
Release” of the Settlement Agreement excludes breaches of CCC LLC’s obligation
for payment of the Settlement Amount; and (b) all references in Section 1
“Payment and Guarantee” of the Settlement Agreement to “CCC” will be deemed to
include both CCC LP and CCC LLC jointly and severally. For purposes of
clarification, and without in any manner modifying or limiting the obligations
of CCH under the Settlement Agreement, in the event CCC LP and CCC LLC breach
their obligation to pay the Settlement Amount to Dean Foods pursuant to the
Settlement Agreement, Dean Foods may in its sole discretion pursue available
remedies against either or both of CCC LP and CCC LLC.

2. Applicable Law. This Joinder to Settlement Agreement will be construed in
accordance with, and the rights of the parties governed by, the laws of the
State of Delaware, without regard to the choice of law provisions thereof.

3. Counterparts. This Joinder to Settlement Agreement may be executed in any
number of counterparts, each of which shall be deemed an original and all of
which taken together shall constitute one and the same instrument. The parties
agree that this Joinder to Settlement Agreement shall be effective and binding
upon the exchange of facsimile signatures, on the condition that each party
shall provide original signatures to every other party as soon as possible
thereafter.

 

- 1 -



--------------------------------------------------------------------------------

4. Authority. CCH, CCC LLC and CCC LP hereby represent that each entity (a) has
the approval of its board of directors or equivalent thereof to enter into this
Joinder to Settlement Agreement and (b) does not require any third party
approvals or consents to enter into this Joinder to Settlement Agreement.

5. Reaffirmation. Except as provided herein, all other terms and provisions of
the Settlement Agreement remain in full force and effect without modification.
All references to the “Settlement Agreement” contained in the Settlement
Agreement and related documents shall be deemed to refer to the Settlement
Agreement as amended by this Joinder to Settlement Agreement.

[Remainder of this page intentionally left blank]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, CCH, CCC LLC, CCC LP and Dean Foods have executed this
Joinder to Settlement Agreement, by and through their duly authorized
representatives, each intending to be legally bound.

 

Consolidated Container Company LP     Dean Foods Company

By:

 

PLASTIC CONTAINERS LLC

    Its General Partner

     

By:

 

/s/ Louis Lettes

   

By:

 

/s/ Alan J. Bernon

Name:

 

Louis Lettes

   

Name:

 

Alan J. Bernon

Title:

 

Sr. Vice President, General Counsel and Secretary

   

Title:

 

President, Dean Dairy Group

Consolidated Container Holdings LLC     Consolidated Container Company LLC

By:

 

/s/ Louis Lettes

   

By:

 

/s/ Louis Lettes

Name:

 

Louis Lettes

   

Name:

 

Louis Lettes

Title:

 

Sr. Vice President, General Counsel and Secretary

   

Title:

 

Sr. Vice President, General Counsel and Secretary

 

- 3 -